Exhibit 10.1

Silicon Valley Bank

Amendment to Loan and Security Agreement

 

Borrower:    eGain Communications Corporation Date:    December 28, 2007

This Amendment to Loan and Security Agreement and Limited Waiver is entered into
between Silicon Valley Bank (“Bank”) and the borrower named above (“Borrower”)
as of the above-stated date.

The Parties agree to amend the Loan and Security Agreement between them, dated
October 29, 2004 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof unless otherwise specifically set forth
herein, and Bank agrees to the limited waiver set forth below. (Capitalized
terms used but not defined in this Amendment, shall have the meanings set forth
in the Loan Agreement.)

1. Modification to Credit Limit Section of Schedule 1. Section 1 of Schedule 1
to the Loan Agreement entitled “1. Credit Limit (Section 2.1.1)” is hereby
amended in its entirety to read as follows:

“1. CREDIT LIMIT (Section 2.1.1): An amount not to exceed:

 

  (a) the lesser of

“(1) $3,000,000 at any one time outstanding (the ‘Committed Revolving Line’),
minus all amounts for services utilized under the Cash Management Services
Sublimit, or

(2) The sum of the following:

 

  (A) 80% (an ‘Advance Rate’) of the amount of Borrower’s Eligible Accounts (the
‘Borrowing Base’), subject to the Deferred Revenue Advances Provisions (as
defined below);

 

  (B) 50% (an ‘Advance Rate’) of an amount equal to (i) Borrower’s unrestricted
cash on deposit with Bank, minus (ii) the total outstanding balance of the
Obligations; and



--------------------------------------------------------------------------------

Silicon Valley Bank    Amendment to Loan Agreement

 

  (C) 50% (an ‘Advance Rate’) of Allowed Hosting Orders (as defined below) (and
with such Advances being referred to herein as the ‘Hosting Order Advances’),
provided that the amount of Hosting Order Advances shall not exceed $1,000,000
at any time, provided, further, that Hosting Order Advances shall be subject at
all times to the Hosting Order Advances Provisions (as defined below);

Minus

 

  (b) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), and the FX Reserve and minus all amounts for
services utilized under the Cash Management Services Sublimit.

Bank may, from time to time, modify the Advance Rate, in its good faith business
judgment, upon notice to the Borrower, based on changes in collection experience
with respect to Accounts or other issues or factors relating to the Accounts or
other Collateral.

 

Letter of Credit Sublimit (Section 2.1.2):    $2,000,000

Bank will issue or have issued Letters of Credit for Borrower’s account not
exceeding (i) the lesser of the Committed Revolving Line or the Borrowing Base,
minus (ii) the outstanding principal balance of the Advances minus the FX
Reserve and minus all amounts for services utilized under the Cash Management
Services Sublimit; however, the face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) may not exceed the Letter
of Credit Sublimit set forth above.

 

FX Reserve (Section 2.1.3):    $2,000,000

 

-2-



--------------------------------------------------------------------------------

Silicon Valley Bank    Amendment to Loan Agreement

 

Cash Management    Services Sublimit    (Section 2.1.4):    $2,000,000

As used herein, the term “Deferred Revenue Advances Provisions” shall mean the
following on a collective basis: (1) Clause (1) of the definition of Eligible
Accounts excludes from borrowing the following Accounts (the “Deferred Revenue
Accounts”): Accounts as to which there is deferred revenue which, in Bank’s good
faith business judgment, represents a potential offset to such Account;
(2) Notwithstanding such exclusion, Bank agrees, in its discretion, to make
available Advances to Borrower based on Deferred Revenue Accounts (“Deferred
Revenue Advances”) an of the last day of each month only, and shall, in any
event, only be; available at the Bank’s discretion; (3) the aggregate amount of
any such Deferred Revenue Advances shall not exceed $1,000,000; (4) all Deferred
Revenue Advances that are made as of the last day of any month are required to
be repaid in full on the first Business Day of the immediately following month;
and (5) in order to effectuate the foregoing, Borrower shall, at the request of
Bank, submit a loan payment request in the form of Exhibit D hereto (the “Loan
Payment Form”) on the date of the making of any Deferred Revenue Advance such
that such Advance shall be repaid in accordance with clause (4) above.

As used herein, the term “Hosting Order Advances Provisions” shall mean the
following on a collective basis: (1) Hosting Order Advances are be available for
borrowing as of the last day of each month only, and shall, in any event, only
be available at the Bank’s discretion; (2) all Hosting Order Advances that are
made as of the last day of any month are required to be repaid in full on the
first Business Day of the immediately following month; and (3) in order to
effectuate the foregoing, Borrower shall, at the request of Bank, submit a Loan
Payment Form on the date of the making of any Hosting Order Advance such that
such Advance shall be repaid in accordance with clause (2) above.

As used herein, the term “Allowed Hosting Orders” shall mean non-cancellable
orders by customers of Borrower that are scheduled to be billed by Borrower
within twelve months from the date of the proposed Advances relating thereto and
that are deemed acceptable, in all respects, to Bank in its discretion.”

 

-3-



--------------------------------------------------------------------------------

Silicon Valley Bank    Amendment to Loan Agreement

 

2. Modification to Collateral Monitoring Fee. That portion of Section 3 of
Schedule 1 to the Loan Agreement that now reads as follows:

“Collateral Monitoring Fee:

$750 per month, payable in arrears (prorated for any partial month at the
beginning and at termination of this Agreement), provided that such fee shall
not be payable at such times that the AQR Target has been satisfied and remains
satisfied with the understanding that any changes in the payment of such fee
shall coincide with the effectiveness of any changes to the applicable interest
rate from the Regular Rate to the Reduced Rate and vice versa.”

IS HEREBY AMENDED TO READ AS FOLLOWS:

“Collateral Monitoring Fee:

$1,500 per month, payable in arrears (prorated for any partial month at the
beginning and at termination of this Agreement).”

3. Limitation of Amendments.

A. The amendments set forth herein are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.

B. This Amendment shall be construed in connection with, and as part of, the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

4. Fee. Borrower agrees to pay Bank an amendment fee in the amount of $7,500
concurrently herewith, which shall be in addition to all interest and all other
fees and shall be non-refundable, and specifically, and without limitation of
the foregoing, shall be in addition to all annual renewal fees otherwise payable
by Borrower. Bank is authorized to charge said fee to any of Borrower’s deposit
accounts.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as. follows:

A. Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Default or Event of Default has
occurred and is continuing;

B. Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

-4-



--------------------------------------------------------------------------------

Silicon Valley Bank    Amendment to Loan Agreement

 

C. The organizational documents of Borrower delivered to Bank in connection with
the original execution of the Loan Agreement remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

D. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

E. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

F. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

G. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited under law by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Other General Provisions. This Amendment, the Loan Agreement, any prior
written amendments thereto signed by Bank and the Borrower, and the other
written documents and agreements between Bank and the Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto; and
(b) Borrower’s payment of the fee set forth herein plus all expenses of Bank
incurred in connection herewith and as otherwise payable under the Loan
Agreement.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

Borrower:     Bank: EGAIN COMMUNICATIONS CORPORATION     SILICON VALLEY BANK By
  /s/ Ashutosh Roy     By   /s/ Jean Lee   President     Title   Relationship
Manager By   /s/ Eric Smit         Ass’t Secretary      

[Signature Page to Amendment to Loan and Security Agreement

dated December 28, 2007]